MAY, J.
The defendant appeals an order denying its motion to set aside a default judgment. It argues the trial court erred when it found service of process to have been proper and that there was no excusable neglect. It further argues the court erred in entering the judgment because the “doc” stamps had not been paid.1 We disagree with the defendant and affirm, but write to address the service of process issue.
The defendant argues service of process was improper because the defendant’s registered agent resigned prior to service of the complaint. As the trial court properly found, the registered agent “attempted” to resign, but failed to follow the Division’s requirements for resignation as a registered agent.
On March 1, 2004, the registered agent Rose sent a notice of resignation along with payment for the filing to the Division of Corporations (Division). The Division deposited the check. On March 15, 2004, the Division returned the form to the defendant, not the registered agent, indicating that Rose had used an improper resignation form and the resignation notice could not be filed. The Division enclosed the proper form. On April 29, 2004, the plaintiff served the complaint on Rose as the registered agent.
As the plaintiff argues, the evidence presented to the trial court at the hearing on the motion to set aside the default established that Rose had not properly resigned as the defendant’s registered agent at the time that service of process was made. The defendant’s annual uniform business report to the Division filed on July 24, 2004, three months after service of process, continued to list Rose as the defendant’s “currently registered agent.” And, the Division’s records continued to show Rose as the registered agent until July 26, 2004.
Here, the registered agent’s attempt to resign was simply insufficient to terminate his position as the corporation’s registered agent. Therefore, the trial court’s finding of proper service is supported by the record. As there is no abuse of discretion, we affirm. Solmo v. Friedman, 909 So.2d 560, 564 (Fla. 4th DCA 2005)

Affirmed.

STONE and GROSS, JJ., concur.

. This is a consolidated appeal from a non-final and a final order. For purposes of this opinion, we have consolidated the issues without reference to the separately filed appeals.